DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.

Claims 1-16 have been canceled.  Claims 17, 27 and 36 have been amended.  Claims 17-36 are presented for examination, with claims 17, 27 and 36 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennet et al., US 2010/0293174 (hereinafter “Bennet”), in view of Gross et al., US 2006/0064411 (hereinafter “Gross”), and further in view of Rouhani-Kalleh, US 2010/0094854 (hereinafter “Rouhani-Kalleh”).


Regarding claim 17, Bennet discloses a method, comprising:
receiving, at a data processing apparatus, a query from a user related to a first data item associated with a first image (e.g.  one or more predicted relevant topic models, images/documents [as a first image], for the query can be provided based on the distribution of the identified categories for the query.  Wherein, documents can comprise text files, spreadsheets, presentations, web-pages, photos, images, videos, program and many more [as first data item], Bennett: [0026], [0040] and [0048]);
determining a first set of image results responsive to the query using the data processing apparatus (e.g. A score can be determined for a document to identify one or more categories for the document [as set of image results], based on a desired threshold. Typical relevance scores comprise variables such as a document's on-page factors, keywords, content, and if online, the page's link popularity, user engagement and competition for related phrases.  Wherein, each of categories of images/documents has been interpreted as set of image/document results, Bennett: [0026], [0040] and [0048]);
ranking the first set of image results to generate a ranked first set of image results (e.g. FIG. 4, the topics may be distributed by rank 404 based on how many documents returned by a query are classified into respective topics ), the ranking comprising:
categorizing, by a categorizer engine, the subset of the first set of image results into one or more categories related to the query (e.g. one or more categories 354 for the query can be provided (e.g., predicted) based on a distribution of the one or more identified categories for respective documents in the results. For example, as illustrated in FIG. 4, the topics may be distributed by rank 404 based on how many documents returned by a query are classified into respective topics for the query, Bennett: [0037], Fig. 3 and Fig. 4); and
ranking the first set of image results based on which images of the subset fall into the one or more categories (e.g. FIG. 4, the topics may be distributed by rank 404 based on how many documents returned by a query are classified into respective topics for the query; thus, Fig. 4 has been interpreted as an output image result of the ranked, Bennett: Fig. 4, [0037]-[0038]); and
providing an output of the data processing apparatus based on the ranked first set of image results, the output comprising an output image result of the ranked first set of image results (e.g. FIG. 4, the topics may be distributed by rank 404 based on how many documents returned by a query are classified into respective topics for the query; thus, Fig. 4 has been interpreted as an output image result of the ranked, Bennett: Fig. 4, [0037]-[0038]); and 
Bennet discloses: set/first set of image results (e.g. categories for the document [as set of image results].  Wherein, each of categories of )
However, Bennet does not directly or explicitly disclose:
retrieving user behavior data from a user behavior data repository, the user behavior data indicating a number of times one or more other users selected each image result in the first set of image results in response to the query;
identifying a subset of the first set of image results based on the user behavior data, the subset comprising image results that have been selected at least a threshold number of times the one or more other users.
	Gross teaches:
retrieving user behavior data from a user behavior data repository, the user behavior data indicating a number of times one or more other users selected each image result in the first set of image results in response to the query (e.g. Upon receipt of the query, the behavior search processor 160 of the UB search engine server 140 retrieves relevant search results from one or more sources, federates the results, and ranks the results using relevancy information derived from one or more traditional search engines as well as the PSUB information collected in the preferred embodiment. The behavior search processor 160 then transmits a webpage page with ranked search results, preferably including the hyperlinks and summary of one or more websites, to the user where it is displayed by the browser, Gross: [0046]. The history log may also capture various popularity information 526, such as, the frequency a web page has been viewed by various users, for example, within a certain period, the frequency of page views a certain subdomain within a website has been viewed, the );
identifying a subset of the first set of image results based on the user behavior data, the subset comprising image results that have been selected at least a threshold number of times the one or more other users (e.g. Once a search query has been received (step 1102), the UB search engine 1040 in one embodiment retrieves an associated count--referred to herein as a navigation count--from the SB count database 1020. The navigation count is a measure of the number of prior users that have clicked on or clicked through a particular URL immediately after conducting the same query.  If this navigation count exceeds a first user-defined threshold (step 1106), the display processor selects (step 1101), retrieves (step 1112) the particular URL to which the user intended to navigate and other relevant search results from the algorithmic search engine, for example, and generates (step 1113) the search result page in accordance with the navigation page for the user. The particular URL is placed at the top of the results list where it is more prominent. The particular URL is generally the website having the highest click-through frequency for the same or similar query, Gross: [0094]-[0099] and Fig. 11A).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett to include A system and method for ranking search results based on a series of attributes derived from the behavior of past searchers as taught by Gross to provide search results ranked in accordance the metrics and displayed in a manner to increase the utility of the results for the user.

modifying a ranking of a second set of image results based on the one or more categories, the second set of image results obtained responsive to a second query that is the same or similar to the query.
Rouhani-Kalleh teaches:
modifying a ranking of a second set of image results based on the one or more categories, the second set of image results obtained responsive to a second query that is the same or similar to the query (e.g. to determine whether the annotated query may serve as a rule, the annotated query is applied to queries that have already been categorized into query categories (also called "labeled queries"). If the annotated query is frequently associated with a query category, then the annotated query may serve as a rule to indicate that any query matching the annotated query should be categorized under the query category. A rank may be assigned to the rule, which may be based on the frequency by which the annotated query is associated with the query category compared to the total frequency by which either the annotated query or the query category occurs. Low-ranking rules may be discarded, and the high-ranking rules may be tested for accuracy on a new set of labeled queries, Rouhani-Kalleh: [0019].  The annotated query is a marked up version of the query, Rouhani-Kalleh: [0040]; therefore, the annotated query has been interpreted as a second query).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett in view of Gross to include A system for automatically categorizing queries as taught by Rouhani-Kalleh to recognizing a 

Regarding claim 18, Bennet further discloses, wherein the first data item comprises the first image and text (e.g. images/documents can comprise text files, spreadsheets, presentations, web-pages, photos, images, videos, program and many more [as first data item], Bennett: [0026], [0040] and [0048]).

Regarding claim 19, Gross further teaches, wherein the user behavior data comprises click data related to selection of the output image result (e.g. The navigation count is a measure of the number of prior users that have clicked on or clicked through a particular URL immediately after conducting the same query, Gross: [0094]-[0099] and Fig. 11A).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett to include A system and method for ranking search results based on a series of attributes derived from the behavior of past searchers as taught by Gross to provide search results ranked in accordance the metrics and displayed in a manner to increase the utility of the results for the user.

Regarding claim 20, Gross further teaches, wherein the click data comprises data indicating a duration that the one or more other users displayed the output image result is displayed after selection (e.g. the longer users spend viewing those pages, and the more actions are taken at the website (e.g. time(sec)in tables of Figs.6-8, Gross: [0076] and Figs. 6-8).


Regarding claim 21, Gross further teaches, wherein the data indicating the duration that the one or more other users displayed the output image result comprises:
long click data, or
short click data, wherein a duration that the output image result is displayed for the long click data is greater than a duration that the output image result is displayed for the short click data (e.g. numbers of second describe longer/shorter periods of time ti is visited by users, Gross [0076] and Fig. 7).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett to include A system and method for ranking search results based on a series of attributes derived from the behavior of past searchers as taught by Gross to provide search results ranked in accordance the metrics and displayed in a manner to increase the utility of the results for the user.

Regarding claim 22, Gross further teaches, wherein the user behavior data comprises data about a country where the query originated (e.g. the geographic location, Gross: [0066]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett to include A system and method for ranking search results based on a series of attributes derived from the behavior of past 

Regarding claim 23, Gross further teaches, wherein the user behavior data comprises data about a language of the query (e.g. The surf behavior log processor 158, in one embodiment, is a group of software applications or executables that run outside of the web server environment. In another embodiment, the surf history is associated with a user segment such that the data can be appropriately identified in the surf behavior database, Gross: [0048]-[0051]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett to include A system and method for ranking search results based on a series of attributes derived from the behavior of past searchers as taught by Gross to provide search results ranked in accordance the metrics and displayed in a manner to increase the utility of the results for the user.

Regarding claim 24, Bennet further discloses, wherein ranking the first set of image results further comprises determining information related to visual content of the first set of image results prior to categorizing the subset of the first set of image results (e.g. as illustrated in FIG. 4, the topics may be distributed by rank 404 based on how many documents returned by a query are classified into respective topics for the query, Bennett: [0037], Fig. 3 and Fig. 4).

Regarding claim 25, Gross further teaches, wherein the information related to the visual content of the first set of image results comprises:
Products accessible by and included in the Product Search page are those with `structured data`--meaning attributes that can be parameterized and managed via a web front end. In the case of digital cameras, these are such attributes as Price Range, Resolution, Weight, Lens size, Focal length, Color, LCD Size, etc, Gross: [0111]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett to include A system and method for ranking search results based on a series of attributes derived from the behavior of past searchers as taught by Gross to provide search results ranked in accordance the metrics and displayed in a manner to increase the utility of the results for the user.

Regarding claim 26, Bennet further discloses, wherein ranking the first set of image further comprises determining the one or more categories using a machine learning system (e.g. a trained classifier may be used to identify one or more categories, such as by topic, for a document in the index, based on a desired threshold. For example, a web-page classifier may be trained to classify documents retrieved by a web-crawler into a hierarchy based on keywords or phrases found in the document. Typically, trained classifiers utilize a "confidence-based" classification. For example, where a confidence value can be assigned to a web-page for a particular category, the value can be a representation of how confident the classifier is that the web-page belongs to the category (e.g., 65%), Bennet: [0024]).



Claim 36 recites a computer program product comprising similar subject matter as of claim 17.  Therefore, claim 36 has been rejected by the same reasons as discussed in claim 17.

Response to Arguments
Applicant’s argument with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        




/CECILE H VO/Examiner, Art Unit 2153